          Case 3:19-cv-00247-LPR Document 15 Filed 01/28/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

AFZAL TRADERS, LLC                                                                       PLAINTIFF

       V.                              NO. 3:19-CV-247-LPR

FAMILY DOLLAR STORES OF ARKANSAS, LLC                                                  DEFENDANT

                                     ORDER OF DISMISSAL

       Having been notified that a settlement has been reached in this matter, the Court finds that

this case should be dismissed. IT IS THEREFORE ORDERED that Plaintiff’s Complaint and

all claims in this action against Defendant, as well as Defendant’s Counterclaim and all claims

in this action against Plaintiff, are hereby dismissed. The Court retains complete jurisdiction for 30

days to vacate this order and to reopen the action if it is satisfactorily shown that settlement has not

been completed and further litigation is necessary.

       IT IS SO ORDERED this WK day of -DQXDU\, 2021.



                                               ___________________________________
                                               THE HONORABLE LEE P  P. RUDOFSKY
                                               U.S. DISTRICT JUDGE
